Plaintiff in error, E.J. Barnes, was convicted on a charge that he did have in his possession 42 gallons of whisky, with the intention of conveying, bartering, selling, or otherwise disposing of the same, and in accordance with the verdict of the jury he was *Page 30 
sentenced to be confined in the county jail for a term of six months and to pay a fine of $500. From the judgment he appealed, by filing in this court on December 26, 1923, a petition in error with case-made.
The petition contains 17 assignments of error, but no brief has been filed and no appearance made on behalf of the plaintiff in error in this court. The testimony of three witnesses for the state shows that the officers, in executing a search warrant, went to the defendant's house and found between 40 and 45 gallons of corn whisky in kegs and glass jars, and 6 or 7 barrels of mash. The defendant did not testify.
An examination of the record shows that the information is sufficient. There is no prejudicial error in the rulings upon the admission of testimony, and the instructions fully state the law applicable to the case. Our conclusion is that the appeal is wholly destitute of merit.
The judgment of the trial court is accordingly affirmed. Mandate forthwith.
BESSEY, P.J., concurs.
EDWARDS, J., absent.